Mr. Justice VanValkenburgh
delivered the opinion -of the court.
The plaintiffs in error in both of these causes were indicted in Brevard county, Seventh Judicial District, for larceny, &c., jointly with Needham Bass. The court ordered a severance, and they severally plead guilty to the charge of larceny, and were sentenced to five years each in the penitentiary. The three cases were argued together, the several records being, so far as the questions presented are concerned, the same..
For the reasons assigned in the case of Needham Bass, Plaintiff in Error, vs. The State of Florida, decided at this term of the court, the judgment in each of these two cases is affirmed.